Citation Nr: 0842532	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-39 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The veteran served on active duty with the Navy from April 
1991 to May 1993, and with the Army Reserves from January 
2000 to August 2000 and from January 2003 to April 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

In June 2008, the veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.

The veteran seeks service connection for PTSD.  A review of 
the evidence of record indicates that he sought treatment for 
diagnosed major depressive disorder within one year of his 
discharge from service.  Consequently, the issue has been 
recharacterized as reflected above to more accurately reflect 
the veteran's claimed symptomatology.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's DD Form 214 indicates that his primary MOS 
(military occupational specialty) during his service in Iraq 
was carpenter and mason.  He served in Iraq from May 2003 to 
April 2004 and was awarded the Global War on Terrorism 
Expeditionary Medal and the Global War on Terrorism Service 
Medal.  The veteran indicated in his notice of disagreement 
and at the hearing before the Board that he served in Iraq 
with the 142nd Combat Engineering Battalion, Company D, Heavy 
Combat Engineer, and that his specialty was 51 Bravo.  His DD 
Form 214 shows his last duty assignment as "DET 1 B CO 142 
ECB (HVY) GB."
A review of the evidence of record, including the veteran's 
submitted statement and his testimony at his personal 
hearing, reveals that his claimed stressors include: 
(1) generalized fear and anxiety while working off base in 
downtown Baghdad and while traveling in traffic around Iraq; 
(2) helping to transport confiscated improvised explosive 
devices (IED); (3) having an Iraqi man put a knife to his 
throat and threaten him; and (4) his base being under mortar 
attack at night.  

Although the record indicates that the rating specialist at 
the RO found the evidence of record inadequate to establish 
the veteran' alleged stressors, there is no evidence that any 
attempts were made to obtain more adequate evidence or to 
attempt to corroborate the evidence the veteran did provide.  
In some instances, the veteran has provided specific 
locations of alleged incidents and has provided information 
that may be verifiable.  Therefore, the RO should attempt to 
verify the veteran's alleged stressors through all available 
sources, to include contacting the United States Army and 
Joint Services Records Research Center (JSRCC).  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The RO 
should document its efforts and, if such efforts are 
unsuccessful, the RO should so inform the veteran and advise 
him to submit alternate forms of evidence to support his 
claim of entitlement to service connection for PTSD.  

As noted above, while the veteran seeks service connection 
for PTSD, the evidence of record shows that he was initially 
diagnosed with major depressive disorder within one year of 
his discharge from his service in Iraq.  During his most 
recent VA psychiatric examination in January 2007, the 
examiner diagnosed both major depressive disorder and PTSD, 
but provided an opinion regarding the etiology of his 
diagnosed PTSD only.  In light of the veteran's treatment for 
major depressive disorder in such close proximity to his 
service in Iraq and with a current diagnosis of such, the 
Board finds that another psychiatric examination is necessary 
to provide an etiological opinion regarding the veteran's 
diagnosed major depressive disorder, as well as his diagnosed 
PTSD.



Accordingly, the case is REMANDED for the following action:

1.  The RO should provide JSRCC, 7798 
Cissna Road, Springfield, Virginia 22150, 
with the above-mentioned summary of the 
veteran's stressors and copies of his DD 
Form 214 and any other appropriate 
service personnel records.  JSRCC should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  JSRCC 
should also be requested to furnish the 
unit history and operational reports for 
the units the veteran was assigned to 
while in Vietnam, for the period during 
which he served with such units.

2.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect to whether the 
veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

3.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination to assess the 
nature and etiology of any current 
psychiatric disorder found to be present, 
to include PTSD and/or major depressive 
disorder.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is also requested to review all 
pertinent records associated with the 
claims file.  Based on the medical 
findings and a review of the claims file, 
the examiner should indicate whether the 
veteran currently has a major depressive 
disorder that is causally or 
etiologically related to his service.  
Further, the examiner should be provided 
a list of any stressors verified by the 
RO.  The examiner should determine 
whether the veteran has PTSD based on a 
verified in-service stressor.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each diagnostic criterion 
is or is not satisfied, and identify the 
verified stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
If the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




